           Case 19-60341               Doc 21            Filed 05/28/19 Entered 05/28/19 18:44:11                           Desc Main
                                                          Document     Page 1 of 73

 Fill in this information to identify the case
 Debtor name          Oleum Operating Co., L.C.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number          19-60341                                                                                        Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand                                                                                                                           $318.55

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Texas Bank & Trust operating account                          Checking account                    2   1   6     3                   $24,186.64
3.2.    Texas Bank & Trust money market account                       Checking account                    9   4   8     8                      ($2.13)
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                            $24,503.06


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
          Case 19-60341              Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                               Desc Main
                                                    Document     Page 2 of 73
Debtor       Oleum Operating Co., L.C.                                                    Case number (if known)      19-60341
             Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
                                                                                                                                                $0.00
     Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?         See attached Exh. A
         No. Go to Part 4.
         Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest
11. Accounts receivable

11a. 90 days old or less:              $0.00               –                 $0.00                  = .......................                   $0.00
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:            $1,732,863.27            –                 $0.00                  = .......................         $1,732,863.27
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                      $1,732,863.27
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

         No. Go to Part 5.
         Yes. Fill in the information below.
                                                                                           Valuation method                     Current value of
                                                                                           used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                                   page 2
         Case 19-60341              Doc 21         Filed 05/28/19 Entered 05/28/19 18:44:11                        Desc Main
                                                    Document     Page 3 of 73
Debtor       Oleum Operating Co., L.C.                                                 Case number (if known)    19-60341
             Name

     General description                         Date of the       Net book value of    Valuation method              Current value of
                                                 last physical     debtor's interest    used for current value        debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
                                                                                                                                      $0.00
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method              Current value of
                                                                   debtor's interest    used for current value        debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
                                                                                                                                      $0.00
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                  No
                  Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 3
         Case 19-60341               Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                         Desc Main
                                                    Document     Page 4 of 73
Debtor       Oleum Operating Co., L.C.                                                  Case number (if known)    19-60341
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

     Office equipment, furnishings, supplies, etc. -
     See attached Exh. B                                                                                                         $29,577.63
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
                                                                                                                                 $29,577.63
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

     Machinery, fixtures, equipment, etc. - See
     attached Exh. C - Leased & Well Equipment                                                                                   $19,270.40
51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                 $19,270.40

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes



Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
          Case 19-60341             Doc 21           Filed 05/28/19 Entered 05/28/19 18:44:11                             Desc Main
                                                      Document     Page 5 of 73
Debtor       Oleum Operating Co., L.C.                                                   Case number (if known)    19-60341
             Name

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of     Valuation method        Current value of
       Include street address or other description    of debtor's interest   debtor's interest     used for current        debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 1000 East Marshall Ave.
       Longview, TX 75606
       office space
       owned by Micheal Snell (owns 99%)
       and Shelby Snell (owns 1%)                     lease interest                                                                       $0.00
55.2. working interest in Wilbert Minerals
       #1 in Iberville Parish, State of
       Louisiana                                      working interest                                                                     $0.00
56. Total of Part 9.
                                                                                                                                           $0.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                 Current value of
                                                                   debtor's interest      used for current value           debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                              page 5
         Case 19-60341               Doc 21         Filed 05/28/19 Entered 05/28/19 18:44:11                              Desc Main
                                                     Document     Page 6 of 73
Debtor       Oleum Operating Co., L.C.                                                   Case number (if known)       19-60341
             Name

65. Goodwill

66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                           $0.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest
71. Notes receivable

     Description (include name of obligor)

     Lease to purchase agreement between Oleum
     Operating Company, LLC and Dome de Sel, LLC                          $8,500.00    –                      $0.00   =               $8,500.00
                                                                  Total face amount    doubtful or uncollectible amount
72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

     Oleum vs. Hoffpauer & Guidry - #2014-1024 Division L                                                                             Unknown
     Nature of claim
     Amount requested


75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

     Indemnity claim against The Sweet Lake Land and Oil Company, LLC                                                            $7,039,083.27
     Nature of claim             Indemnity claim
     Amount requested            $0.00

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                 $7,047,583.27

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes


Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                             page 6
            Case 19-60341                      Doc 21             Filed 05/28/19 Entered 05/28/19 18:44:11                                            Desc Main
                                                                   Document     Page 7 of 73
Debtor           Oleum Operating Co., L.C.                                                                           Case number (if known)         19-60341
                 Name

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes

 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                            $24,503.06
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                          $1,732,863.27

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                               $29,577.63
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                      $19,270.40
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................               $0.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +     $7,047,583.27

91. Total. Add lines 80 through 90 for each column.                        91a.         $8,853,797.63            +     91b.                  $0.00


                                                                                                                                                                $8,853,797.63
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                        page 7
           Case 19-60341              Doc 21              Filed 05/28/19 Entered 05/28/19 18:44:11                            Desc Main
                                                           Document     Page 8 of 73

 Fill in this information to identify the case:
 Debtor name          Oleum Operating Co., L.C.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number          19-60341                                                                                         Check if this is an
 (if known)                                                                                                            amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                          12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more                Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                    Amount of claim        Value of collateral
                                                                                                               Do not deduct the      that supports
                                                                                                               value of collateral.   this claim

 2.1      Creditor's name                                      Describe debtor's property that is
          ACADIA PARISH TAX COLLECTOR                          subject to a lien                                         $617.42                   $0.00

          Creditor's mailing address                           real property
          c/o K. P. GIBSON                                     Describe the lien
          P O Box 600                                          Ad Valorem Tax
                                                               Is the creditor an insider or related party?
          Crowley                    LA       70527                 No
                                                                    Yes
          Creditor's email address, if known
                                                               Is anyone else liable on this claim?
          Date debt was incurred                                   No
                                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                          9    8      0    0   As of the petition filing date, the claim is:
          Do multiple creditors have an interest in            Check all that apply.
          the same property?                                       Contingent
              No                                                   Unliquidated
              Yes. Specify each creditor, including this           Disputed
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                      $85,543.81


Official Form 206D                            Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
          Case 19-60341              Doc 21           Filed 05/28/19 Entered 05/28/19 18:44:11                              Desc Main
                                                       Document     Page 9 of 73
Debtor       Oleum Operating Co., L.C.                                                       Case number (if known) 19-60341

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.2     Creditor's name                                     Describe debtor's property that is
         CALCASIEU PARISH TAX COLLECTOR subject to a lien                                                          $45,186.04                    $0.00

         Creditor's mailing address     real property
         Tony Mancuso Tax A/C           Describe the lien
         P O Box 1450                                        Ad Valorem Tax
                                                             Is the creditor an insider or related party?
         Lake Charles               LA       70631-1450           No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          2    2   5    9     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.3     Creditor's name                                     Describe debtor's property that is
         CAMERON PARISH TAX                                  subject to a lien                                     $25,515.54                    $0.00

         Creditor's mailing address                          real property
         c/o Ron Johnson                                     Describe the lien
         P O Box 1250                                        Ad Valorem Tax
                                                             Is the creditor an insider or related party?
         Cameron                    LA       70631-1250           No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          3    6   2    5     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
          Case 19-60341              Doc 21           Filed 05/28/19 Entered 05/28/19 18:44:11                              Desc Main
                                                       Document     Page 10 of 73
Debtor       Oleum Operating Co., L.C.                                                       Case number (if known) 19-60341

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.4     Creditor's name                                     Describe debtor's property that is
         VERMILION PARISH TAX COLLECTOR                      subject to a lien                                       $1,836.31                   $0.00

         Creditor's mailing address                          real property
         P O Box 307                                         Describe the lien
                                                             Ad Valorem Tax
                                                             Is the creditor an insider or related party?
         Abbeville                  LA       70511-0307           No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          5    6   0    0     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.5     Creditor's name                                     Describe debtor's property that is
         WEST BATON ROUGE TAX COLLECTORsubject to a lien                                                           $12,388.50                    $0.00

         Creditor's mailing address                          real property
         P O Box 129                                         Describe the lien
                                                             Ad Valorem Tax
                                                             Is the creditor an insider or related party?
         Port Allen                 LA       70767-0129           No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          v    a   r    i     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3
           Case 19-60341             Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                           Desc Main
                                                    Document     Page 11 of 73

 Fill in this information to identify the case:
 Debtor              Oleum Operating Co., L.C.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         19-60341                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                         12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the            $227,764.75           $227,764.75
                                                                claim is: Check all that apply.
Louisiana Dept of Revenue
                                                                    Contingent
PO Box 4936                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Baton Rouge                           LA      70821             Severance - Oil
Date or dates debt was incurred
                                                                Is the claim subject to offset?
2012-1015
                                                                     No
Last 4 digits of account                                             Yes
number       1 1 1           0
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
           Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                           Desc Main
                                                   Document     Page 12 of 73
Debtor        Oleum Operating Co., L.C.                                                Case number (if known)      19-60341

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                         $4.33
                                                                   Check all that apply.
Ackel, Jennifer Cagle                                                  Contingent
3777 Lake Breeze Rd.                                                   Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Lake Charles                             LA       70605            Royalty owner

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $1,464.58
                                                                   Check all that apply.
Adams LLC                                                              Contingent
Coy & Jay Adams                                                        Unliquidated
                                                                       Disputed
16287 Perdido Key Dr.
Seaspray Unit 201                                                  Basis for the claim:
Pensacola                                FL       32507            returned check/dispute on title

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $127.41
                                                                   Check all that apply.
Adams, LLC                                                             Contingent
16287 Perdido Key Sr.                                                  Unliquidated
                                                                       Disputed
Seaspreay Unit 201
                                                                   Basis for the claim:
Pensacola                                FL       32507            Royalty owner

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                 $357,977.34
                                                                   Check all that apply.
AKSM, LC                                                               Contingent
PO Box 1272                                                            Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Longview                                 TX       75606            Loan

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                         Desc Main
                                                 Document     Page 13 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.5     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,330.00
                                                               Check all that apply.
ALERT SYSTEMS TECHNOLOGIES, LLC                                    Contingent
111 Pelican Street                                                 Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lafayette                              LA       70507          Vendor

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number       v     a   r   i               Yes


   3.6     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,424.31
                                                               Check all that apply.
ALPHA CONTROL SERVICES, LLC                                        Contingent
P O Box 1916                                                       Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Scott                                  LA       70583          Vendor

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number       v     a   r   i               Yes


   3.7     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $86.63
                                                               Check all that apply.
Angelle, Frank H.                                                  Contingent
1023 Cary Ave.                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Jennings                               LA       70546          returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


   3.8     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $86.63
                                                               Check all that apply.
Angelle, Joel Christopher                                          Contingent
108 Villaggio Dr.                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lafayette                              LA       70508          returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 3
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 14 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $86.64
                                                                Check all that apply.
Angelle, Warner                                                     Contingent
1106 Cary Ave.                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Jennings                               LA       70546           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $184.15
                                                                Check all that apply.
ASA Properties Limited Partnership                                  Contingent
9619 Interline Ave., Ste. B                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Baton Rouge                            LA       70809           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $222.20
                                                                Check all that apply.
AT&T                                                                Contingent
208 S. Akard St.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75202           Phone company

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $971.07
                                                                Check all that apply.
Ayres, Virginia King                                                Contingent
PO Box 43430                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Louisville                             KY       40253           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 15 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $943.88
                                                                Check all that apply.
Barton, Zona King                                                   Contingent
PO Box 5388                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Helena                                 MT       59604           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $156.24
                                                                Check all that apply.
Bates, Marcus Whitman                                               Contingent
227 Wentworth Dr.                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
West Columbia                          TX       77486           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $76.06
                                                                Check all that apply.
BeBee, Glen W.                                                      Contingent
6675 Hwy. 90E, #253                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70615           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,055.30
                                                                Check all that apply.
Beck Jr., Richard Edward                                            Contingent
4305 Ashland St.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70605           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 16 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,696.00
                                                                Check all that apply.
Bertrand Gauging, LLC                                               Contingent
6168 Hwy. 382                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Arthur                            LA       70549           vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $10.81
                                                                Check all that apply.
Bobbish Trust, Gayla M.                                             Contingent
604 S. Frederick Ave., Ste. 411                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Gaithersburg                           MD       20877           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $27.95
                                                                Check all that apply.
Bonner Rev. Mgmt. Trust                                             Contingent
A.S. Bonner, Trustee                                                Unliquidated
                                                                    Disputed
4240 Prescott Ave., 4E
                                                                Basis for the claim:
Dallas                                 TX       75219           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $58.44
                                                                Check all that apply.
Bozung, Linda J.                                                    Contingent
no address                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
                                                                returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 17 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $29.72
                                                                Check all that apply.
Brame, Marianne Cagle                                               Contingent
PO Box 1148                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70602           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $418.89
                                                                Check all that apply.
Broadhurst Trust, Melanie Even                                      Contingent
31 Evening Song Crt.                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
The Woodlands                          TX       77380           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,993.11
                                                                Check all that apply.
Brock, Marilyn D. Miller                                            Contingent
c/o John B. Brock                                                   Unliquidated
                                                                    Disputed
1201 Louisiana, Ste. 1400
                                                                Basis for the claim:
Houston                                TX       77002           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $3.88
                                                                Check all that apply.
Bryant, Patrica L.                                                  Contingent
PO Box 771                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Plaquemine                             LA       70765           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 7
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 18 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $77.98
                                                                Check all that apply.
Bryant, William                                                     Contingent
no address                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
                                                                returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $794.25
                                                                Check all that apply.
Burts, Darrellyn Copeland                                           Contingent
109 Ravenswood Ln                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lafayette                              LA       70508           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.27     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $64.50
                                                                Check all that apply.
C&K Minerals, LLC                                                   Contingent
PO Box 91                                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70602           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.28     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $4.33
                                                                Check all that apply.
Cagle III, Joseph Maxwell                                           Contingent
8809 Wood Stork Dr.                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Austin                                 TX       78729           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8
          Case 19-60341           Doc 21       Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                Document     Page 19 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.29     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $29.72
                                                               Check all that apply.
Cagle Loftin Revocable Trust                                       Contingent
2215 South Kingswood St.                                           Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Charles                           LA     70605            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.30     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                          $4.33
                                                               Check all that apply.
Cagle Trust                                                        Contingent
c/o Christine Marie                                                Unliquidated
                                                                   Disputed
1214 Highland St.
                                                               Basis for the claim:
Lake Charles                           LA     70605            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.31     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                          $3.72
                                                               Check all that apply.
Cagle, Abigail Kristen                                             Contingent
29 Eucalyptus St.                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Sulphur                                LA     70663            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.32     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $77.98
                                                               Check all that apply.
Cagle, Casey Brantley                                              Contingent
109 Pithon Lake                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Charles                           LA     70601            returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 9
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                         Desc Main
                                                 Document     Page 20 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.33     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $29.72
                                                               Check all that apply.
Cagle, Michael Roane                                               Contingent
PO Box 1148                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Charles                           LA       70602          Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.34     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $29.72
                                                               Check all that apply.
Cagle, Timothy Griggs                                              Contingent
900 Adams Crossing, #2100                                          Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Cincinnati                             OH       45202          Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.35     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                          $4.33
                                                               Check all that apply.
Cagle, Zachary Michael                                             Contingent
1020 W. McNease St.                                                Unliquidated
                                                                   Disputed
Apt. #14J
                                                               Basis for the claim:
Lake Charles                           LA       70605          royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.36     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $4,397.28
                                                               Check all that apply.
CALCASIEU RENTALS INC                                              Contingent
233 Highway 397                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Charles                           LA       70615          Vendor

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number       v     a   r   i               Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 21 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.37     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $849.73
                                                                Check all that apply.
Caldarera Jr., Peter J.                                             Contingent
no address                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
                                                                returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.38     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $126.49
                                                                Check all that apply.
Camwest II, LP                                                      Contingent
351 Adriatic Pkwy.                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
McKinney                               TX       75070           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.39     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $110.67
                                                                Check all that apply.
Castron 2012 Irrev. Trust, Alexander R.                             Contingent
Milton Russell, Trustee                                             Unliquidated
                                                                    Disputed
418 S. Gay St., Ste. 503
                                                                Basis for the claim:
Knoxville                              TN       37902           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.40     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $6,186.73
                                                                Check all that apply.
CJS Resources, LLC                                                  Contingent
316 Steiner Rd.                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
LaFayette                              LA       70508           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 11
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 22 of 73
Debtor        Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.41     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $19,554.90
                                                                Check all that apply.
CLARIANT CORPORATION                                                Contingent
Dept 2203                                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Carol Stream                           IL       70601           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       v     a    r   i               Yes


  3.42     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $11.41
                                                                Check all that apply.
Coleman, Connie                                                     Contingent
no address                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
                                                                returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.43     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $156.18
                                                                Check all that apply.
Connell, Sara Bates                                                 Contingent
3108 Briarcliff Cir.                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Gainesville                            TX       76240           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.44     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,833.40
                                                                Check all that apply.
Copeland Jr., Robert R.                                             Contingent
112 Hillside Dr., #8                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lafayette                              LA       70503           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 12
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 23 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.45     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $794.25
                                                                Check all that apply.
Copeland, Daniel Robert                                             Contingent
1717 S. Citrus Cove                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Mesa                                   AZ       85204           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.46     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $794.25
                                                                Check all that apply.
Copeland, Josheph G.                                                Contingent
108 Mocking Bird Ln.                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lafayette                              LA       70506           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.47     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $794.25
                                                                Check all that apply.
Copeland, Robert G.                                                 Contingent
104 Pinewoods Dr.                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lafayette                              LA       70508           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.48     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $32.29
                                                                Check all that apply.
Crawford Investment Corp.                                           Contingent
no address                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
                                                                returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 13
         Case 19-60341            Doc 21       Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                Document     Page 24 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.49     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $273.63
                                                               Check all that apply.
Cypress Propane                                                    Contingent
96 Poinciana Ave.                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Mamou                                  LA     70554            vendor

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.50     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $138.33
                                                               Check all that apply.
Davenport, Haydee R.                                               Contingent
5308 Webb Court                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Acworth                                GA     30102            returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.51     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,305.83
                                                               Check all that apply.
Dawson Bend, LLC                                                   Contingent
no address                                                         Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
                                                               Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.52     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $47.73
                                                               Check all that apply.
Dean, Lillian R.                                                   Contingent
5009 B Dakota Dr.                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Nashville                              TN     37209            returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 14
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 25 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.53     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $531.69
                                                                Check all that apply.
DEEP SOUTH OILFIELD & INDUSTRIAL SUPPLY                             Contingent
1203 Gersner Memorial Dr                                            Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70601           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       0     1    6   7               Yes


  3.54     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $4.33
                                                                Check all that apply.
Dennis, Jolynne Cagle                                               Contingent
518 Colonial Dr.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70611           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.55     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $7.47
                                                                Check all that apply.
Dodson-McMillan Trust                                               Contingent
Theodore & Thomas Dodson                                            Unliquidated
                                                                    Disputed
7848 Paseo Tulipero
                                                                Basis for the claim:
Carlsbad                               CA       92009           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.56     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $966.57
                                                                Check all that apply.
Dome de Sel, LLC                                                    Contingent
P O Box 2567                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Longview                               TX       75606           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       S     3    0   3               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 15
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 26 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.57     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $28,555.02
                                                                Check all that apply.
Eastar Investments, Inc.                                            Contingent
PO Box 320                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Overton                                TX       75684           well expense

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.58     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $7.91
                                                                Check all that apply.
Emily White Monroe                                                  Contingent
no address                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
                                                                returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.59     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $152.19
                                                                Check all that apply.
Entergy                                                             Contingent
PO Box 8103                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Baton Rouge                            LA       70891-8103      vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.60     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $156.18
                                                                Check all that apply.
Evans, Laura T. Bates                                               Contingent
Adelbe Family Liv. Trust                                            Unliquidated
                                                                    Disputed
12403 129th Ave. E.
                                                                Basis for the claim:
Puyallup                               WA       98374           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 16
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 27 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.61     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $22.48
                                                                Check all that apply.
Evgenides, Ellen                                                    Contingent
5701 McCarty Ln.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Austin                                 TX       78749           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.62     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,043.02
                                                                Check all that apply.
Ewing, Timothy G.                                                   Contingent
                                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
                                                                Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.63     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $25.74
                                                                Check all that apply.
Federal Express                                                     Contingent
942 S. Shady Grove Rd.                                              Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Memphis                                TN       38120           vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.64     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $459.15
                                                                Check all that apply.
Freeman, Wayne E.                                                   Contingent
PO Box 6221                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Longview                               TX       75608           well expense

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 17
         Case 19-60341            Doc 21         Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                  Document     Page 28 of 73
Debtor        Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                     Amount of claim

  3.65      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $177.52
                                                                 Check all that apply.
Frost, Ann Marie                                                     Contingent
600 Parkway ave.                                                     Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Bluefield                               WV       24701           returned check/dispute on title

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.66      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $177.52
                                                                 Check all that apply.
Frost, Cyrus Jett                                                    Contingent
600 Parkway Ave.                                                     Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Bluefield                               WV       24701           returned check/dispute on title

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.67      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $4.33
                                                                 Check all that apply.
Gagle, Zachary Michael                                               Contingent
no address                                                           Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
                                                                 Royalty owner

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.68      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $70.47
                                                                 Check all that apply.
Gantt, Ronda Lee Worth                                               Contingent
PO Box 67                                                            Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Ravenna                                 TX       75476           Royalty owner

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                      page 18
         Case 19-60341            Doc 21       Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                Document     Page 29 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.69     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $89.36
                                                               Check all that apply.
Gascon, George W.                                                  Contingent
316 Claystone Rd.                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Youngsville                            LA     70592            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.70     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                          $0.58
                                                               Check all that apply.
Gascon, James & Celia                                              Contingent
2824 Emily Dr.                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Port Allen                             LA     70767            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.71     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                          $2.68
                                                               Check all that apply.
Goldstein, Daniel Merritt                                          Contingent
5223 Sunningdale Dr.                                               Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Charlotte                              NC     28277            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.72     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $71.70
                                                               Check all that apply.
Goldstein, Ester White                                             Contingent
5223 Suningdale Dr.                                                Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Charlotte                              NC     28277            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 19
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 30 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.73     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $2.68
                                                                Check all that apply.
Goldstein, Melissa Catherine                                        Contingent
5223 Sunningdale Dr.                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Charlotte                              NC       28277           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.74     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $268.06
                                                                Check all that apply.
Grace III, Fred J.                                                  Contingent
no address                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
                                                                returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.75     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $144.56
                                                                Check all that apply.
Grace IV, William Laughlin                                          Contingent
2945 Vaguero Ln.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Celina                                 TX       75009           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.76     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,058.26
                                                                Check all that apply.
GULF COAST CHEMICAL LLC                                             Contingent
P O Box 919161                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75391-9161      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       v     a    r   i               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 20
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                         Desc Main
                                                 Document     Page 31 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.77     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,160.23
                                                               Check all that apply.
Hadley Energy Services, LLC                                        Contingent
1113-A Ridge Road                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Duson                                  LA       70529          Vendor

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number       9     4   2   8               Yes


  3.78     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $179,581.00
                                                               Check all that apply.
Haller, Paula                                                      Contingent
2356 S. Lafayette St.                                              Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Denver                                 CO       80210          Lawsuit - dispute ORRI interest

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.79     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $179,581.00
                                                               Check all that apply.
Haller, Steven G.                                                  Contingent
19341 10th St., Ste. B                                             Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Covington                              LA       70433          Lawsuit - dispute ORRI interest

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.80     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $203.13
                                                               Check all that apply.
Hamilton, Melissa Lynne                                            Contingent
300 Oxford Court                                                   Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Charles                           LA       70605          returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 21
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 32 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.81     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $2.32
                                                                Check all that apply.
Harper IV, James & Melissa                                          Contingent
2581 Orchard Knob                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Atlanta                                GA       30339           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.82     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $47.73
                                                                Check all that apply.
Harper, Rachel E.                                                   Contingent
c/o Melissa White Harper                                            Unliquidated
                                                                    Disputed
2581 Orchard Knob
                                                                Basis for the claim:
Atlanta                                GA       30339           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.83     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $47.73
                                                                Check all that apply.
Harper, Sarah V.                                                    Contingent
c/o Melissa White Harper                                            Unliquidated
                                                                    Disputed
2581 Orchard Knob
                                                                Basis for the claim:
Atlanta                                GA       30339           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.84     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $171.83
                                                                Check all that apply.
Harris, Charles R.                                                  Contingent
PO Box 4163                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Midland                                TX       79701           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 22
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 33 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.85     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,184.84
                                                                Check all that apply.
Headington Oil Co., LP                                              Contingent
7557 Rambler Rd., Ste. 1100                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75231           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.86     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $19.89
                                                                Check all that apply.
Honeyword Foundation, Inc.                                          Contingent
9340 Helena Rd., Ste. E                                             Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Birmingham                             AL       35244           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.87     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,674.69
                                                                Check all that apply.
HORNET SERVICE CO., LLC                                             Contingent
P O Box 1029                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Jennings                               LA       70546           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       v     a    r   i               Yes


  3.88     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $22.48
                                                                Check all that apply.
Horsley, Paul                                                       Contingent
3009 Fontana Dr.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Austin                                 TX       78704           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 23
         Case 19-60341            Doc 21       Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                Document     Page 34 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.89     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $185.15
                                                               Check all that apply.
Houssiere, Genevieve H.                                            Contingent
335 Hill Valley Ct.                                                Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Semi Valley                            CA     96035-7442       returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.90     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $11,304.81
                                                               Check all that apply.
Jefferson Davis Electric                                           Contingent
PO Drawer 1229                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Jennings                               LA     70546            vendor

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.91     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:               $1,794,791.00
                                                               Check all that apply.
Jerry & Antonia Suire                                              Contingent
c/o Chadwick W. Collings                                           Unliquidated
                                                                   Disputed
68031 Capital Trace Row
                                                               Basis for the claim:
Mandeville                             LA     70471            Lawsuit

Date or dates debt was incurred      2019                      Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes
Debtor disputes this amount. Currently subject of litigation.


  3.92     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $903.38
                                                               Check all that apply.
Jim-Tom Investments, Inc.                                          Contingent
PO Box 985                                                         Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Dequincy                               LA     70633            returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 24
         Case 19-60341            Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 35 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.93     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $5,297.07
                                                                Check all that apply.
JONES OILFIELD SERVICE SUPPLY, LLC                                  Contingent
P O Box 919321                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75391-9321      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       v     a    r   i               Yes


  3.94     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $818.00
                                                                Check all that apply.
JONES WALKER LLP                                                    Contingent
201 St Charles Ave - 50th Floor                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
New Orleans                            LA       70170-5100      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       v     a    r   i               Yes


  3.95     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Katherine Hoffpauer Fruge                                           Contingent
c/o Lyle O. Fogleman, Jr.                                           Unliquidated
                                                                    Disputed
PO Box 1999
                                                                Basis for the claim:
Crowley                                LA       70527           Lawsuit

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.96     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $41,335.20
                                                                Check all that apply.
Kearney National, Inc.                                              Contingent
c/o Bank of America, Attn Teresa Grafton                            Unliquidated
                                                                    Disputed
PO Box 830308
                                                                Basis for the claim:
Dallas                                 TX       75283           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 25
          Case 19-60341           Doc 21       Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                Document     Page 36 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.97     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $395.43
                                                               Check all that apply.
Kearny, Edmonia                                                    Contingent
c/o Morgan Stanley                                                 Unliquidated
                                                                   Disputed
FBO Edmonia Kearny Rev. Trust
1850 K St. NW, Ste. 900                                        Basis for the claim:
                                                               returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.98     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $24.91
                                                               Check all that apply.
Kearny, Joseph                                                     Contingent
12828 Fair Briar Ln.                                               Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Fairfax                                VA     22033            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.99     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $74.73
                                                               Check all that apply.
Kearny, Laura Ann Moore                                            Contingent
2020 Woodland Way                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Atlanta                                GA     30338            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.100    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $24.91
                                                               Check all that apply.
Kearny, Michael                                                    Contingent
1238 Stoneham Ct.                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
McLean                                 VA     22101            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 26
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 37 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.101    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $24.91
                                                                Check all that apply.
Kearny, Richard A.                                                  Contingent
2200 Pimmitt Run Ln., #102                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Falls Church                           VA       22043           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.102    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $8.43
                                                                Check all that apply.
Kelly, Calvin                                                       Contingent
8019 Scotland Yard                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Austin                                 TX       78727           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.103    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $8.43
                                                                Check all that apply.
Kelly, Warren                                                       Contingent
12807 Covington Trail                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Austin                                 TX       78727           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.104    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,133.54
                                                                Check all that apply.
Kidd, Barron U.                                                     Contingent
Agency Account                                                      Unliquidated
                                                                    Disputed
PO Box 190975
                                                                Basis for the claim:
Dallas                                 TX       75219           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 27
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 38 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.105    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $29.72
                                                                Check all that apply.
Kidder, Christine Cagle                                             Contingent
506 S. Union St.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Natchez                                MS       39120           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.106    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $72.93
                                                                Check all that apply.
King IV, George Merritt                                             Contingent
PO Box 571                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Kinder                                 LA       70648           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.107    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $70.47
                                                                Check all that apply.
King Jr., Jerry James                                               Contingent
265 North Munson Rd.                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Royse City                             TX       75189           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.108    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $221.48
                                                                Check all that apply.
King, Cyndi                                                         Contingent
1305 Kirkman St.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70601           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 28
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 39 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.109    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $70.47
                                                                Check all that apply.
King, Jason Joseph                                                  Contingent
514 Harvest Hill Dr.                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Murphy                                 TX       75094           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.110    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $562.69
                                                                Check all that apply.
King, Jeremy T.                                                     Contingent
no address                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
                                                                returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.111    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $52.45
                                                                Check all that apply.
Kline Jr., Mortimer A.                                              Contingent
11777 San Vicente Blvd., Ste. 520                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Los Angeles                            CA       90049           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.112    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,377.00
                                                                Check all that apply.
LA DEPT OF ENVIRONMENTAL QUALITY                                    Contingent
P O Box 4311                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Baton Rouge                            LA       70821-4311      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       0     0    8   2               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 29
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                         Desc Main
                                                 Document     Page 40 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.113    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $53.00
                                                               Check all that apply.
LAKE ARTHUR BUTANE CO.                                             Contingent
P O Box 686                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Arthur                            LA       70549          Vendor

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number       5     0   0   1               Yes


  3.114    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $40,060.21
                                                               Check all that apply.
Lefebvre Family LLC                                                Contingent
c/o Gerald Lefebvre                                                Unliquidated
                                                                   Disputed
no address
                                                               Basis for the claim:
                                                               returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.115    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $461.15
                                                               Check all that apply.
Lefebvre III, E.J.                                                 Contingent
805 N. Union St.                                                   Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Natchez                                MS       39120          Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.116    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $50.79
                                                               Check all that apply.
Levingston, David L.                                               Contingent
1821 Hodges St.                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Charles                           LA       70601          Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 30
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                         Desc Main
                                                 Document     Page 41 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.117    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $12,311.33
                                                               Check all that apply.
LISKOW & LEWIS APLC                                                Contingent
701 Poydras St, Ste 5000                                           Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
New Orleans                            LA       70139          Vendor

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number       v     a   r   i               Yes


  3.118    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $321.00
                                                               Check all that apply.
LOUISIANA TANK INC                                                 Contingent
P O Box 1863                                                       Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Charles                           LA       70602          Vendor

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number       7     7   3   7               Yes


  3.119    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $10.76
                                                               Check all that apply.
LSB Wilbert Interest, LLC                                          Contingent
c/o Lilla Bryant Schwing Blackburn                                 Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
                                                               returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.120    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $63.90
                                                               Check all that apply.
Maduzia, Anne Elizabeth                                            Contingent
4417 Snowcloud Court                                               Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Concord                                CA       94518          returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 31
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 42 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.121    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $63.93
                                                                Check all that apply.
Maduzia, James Frank                                                Contingent
1606 Pecan Street                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Georgetown                             TX       78626           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.122    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $63.89
                                                                Check all that apply.
Maduzia, John Robert Logan                                          Contingent
4416 Snowcloud Court                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Concord                                CA       94518           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.123    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $63.93
                                                                Check all that apply.
Maduzia, Samuel Lowe                                                Contingent
4416 Snowcloud                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Concord                                CA       94518           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.124    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $63.90
                                                                Check all that apply.
Maduzia, William Maduzia                                            Contingent
4417 Snowcloud                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Concord                                CA       94518           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 32
          Case 19-60341           Doc 21       Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                Document     Page 43 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.125    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $31.26
                                                               Check all that apply.
Marsh Land Production Co.                                          Contingent
PO Box 67048                                                       Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Baton Rouge                            LA     70896            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.126    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $323.71
                                                               Check all that apply.
Martin, Karen Gwen Carnes                                          Contingent
8313 NE 94th Ave.                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Vancouver                              WA     98662            returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.127    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $89.36
                                                               Check all that apply.
Martines, Celeste Gascon                                           Contingent
153 Ocean Dr.                                                      Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Baton Rouge                            LA     70806            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.128    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                          $3.01
                                                               Check all that apply.
Meltzer Estate, Lee H.                                             Contingent
c/o Doris Katz Meltzer, Executrix                                  Unliquidated
                                                                   Disputed
5539 Bellaire Blvd.
                                                               Basis for the claim:
New Orleans                            LA     70124            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 33
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 44 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.129    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $41.95
                                                                Check all that apply.
Merrill, Mary Jane Grace                                            Contingent
8048 Nouvelle Ct.                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Baton Rouge                            LA       70809           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.130    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
Michael Guidry                                                      Contingent
c/o J. Michael Stefanski                                            Unliquidated
                                                                    Disputed
PO Drawer 730
                                                                Basis for the claim:
Crowley                                LA       70527           Lawsuit

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.131    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,500.00
                                                                Check all that apply.
MIKE SNELL                                                          Contingent
P O Box 1263                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Longview                               TX       75606           Rent

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       R     E    N   T               Yes


  3.132    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $18,800.00
                                                                Check all that apply.
MIKE SNELL                                                          Contingent
P O Box 1263                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Longview                               TX       75606           Salary

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       L     A    R   Y               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 34
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 45 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.133    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $28.10
                                                                Check all that apply.
Miller, Freda J.                                                    Contingent
1020 NW 9th Ave.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Portland                               OR       97209           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.134    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $22.48
                                                                Check all that apply.
Miller, Travis D.                                                   Contingent
18555 Anasazi Bluff Dr.                                             Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
College Station                        TX       77845           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.135    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $798.78
                                                                Check all that apply.
Miller, Viola Bradford                                              Contingent
c/o John B. Brock                                                   Unliquidated
                                                                    Disputed
1201 Louisiana, Ste. 1400
                                                                Basis for the claim:
Houston                                TX       77002           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.136    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,913.13
                                                                Check all that apply.
Mobil Oil Expl. & Producing SE Inc.                                 Contingent
PO Box 951027                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75395           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 35
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 46 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.137    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $29.96
                                                                Check all that apply.
Myers, Carol Wingfield                                              Contingent
81054 L Crawford Rd.                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Bush                                   LA       70431           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.138    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $31.26
                                                                Check all that apply.
Nantim Energy, Inc.                                                 Contingent
PO Box 80752                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lafayette                              LA       70598           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.139    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $138.55
                                                                Check all that apply.
Ocker 2016 Trust                                                    Contingent
David Ocker, Trustee                                                Unliquidated
                                                                    Disputed
5256 River Oaks Dr.
                                                                Basis for the claim:
Corpus Christi                         TX       78413           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.140    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $857.32
                                                                Check all that apply.
Ogden, Roger Houston                                                Contingent
460 Broadway St.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
New Orleans                            LA       70118           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 36
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 47 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.141    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $919.33
                                                                Check all that apply.
Oleum Operating                                                     Contingent
PO Box 1263                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Longview                               TX       75606           Working interest owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.142    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $366.57
                                                                Check all that apply.
Pacific Group, Inc.                                                 Contingent
5195 Jeffdale Ave.                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Woodland Hills                         CA       91364           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.143    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,935.19
                                                                Check all that apply.
Paramount Energy, LLC                                               Contingent
409 Lee Ave., Ste. 6                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lafayette                              LA       70501           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.144    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Parish of Cameron                                                   Contingent
122 Recreation Lane                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Cameron                                LA       70631           Lawsuit

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 37
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 48 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.145    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,005.50
                                                                Check all that apply.
Patin, Sandra H.                                                    Contingent
PO Box 967                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Jennings                               LA       70546           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.146    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $121.38
                                                                Check all that apply.
Payne Estate, Etta Lee Wilbert                                      Contingent
c/o Charles Ray Champagne                                           Unliquidated
                                                                    Disputed
PO Box 70
                                                                Basis for the claim:
Plaquemine                             LA       70764           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.147    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $10,868.48
                                                                Check all that apply.
PCS FERGUSON, INC.                                                  Contingent
P O Box 732131                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75373-2131      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       v     a    r   i               Yes


  3.148    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $29.72
                                                                Check all that apply.
Post, Cathleen Cagle                                                Contingent
30 Twin Arrow Dr.                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Sandia Park                            NM       87047           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 38
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 49 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.149    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $156.18
                                                                Check all that apply.
Powell Living Trust                                                 Contingent
Martha B. Powell                                                    Unliquidated
                                                                    Disputed
1927 Shadow Ln.
                                                                Basis for the claim:
Richmond                               TX       77406           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.150    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $511.61
                                                                Check all that apply.
PREJEAN REPAIR SERVICE INC                                          Contingent
531 Charter Rd                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Rayne                                  LA       70578           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       6     4    3   6               Yes


  3.151    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $359,162.00
                                                                Check all that apply.
Price, Preston & Susan                                              Contingent
PO Box 701                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Mandeville                             LA       70470           Lawsuit - disputed ORRI interest

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.152    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
Primeaux, Mary J.B.                                                 Contingent
58340 Fort Street                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Plaquemine                             LA       70764           Lawsuit

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 39
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                         Desc Main
                                                 Document     Page 50 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.153    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $70.39
                                                               Check all that apply.
Pruitt, Logan Postell                                              Contingent
4507 Ihles Rd.                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Charles                           LA       70605          Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.154    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $70.39
                                                               Check all that apply.
Pruitt, Samuel Y.                                                  Contingent
4503 Ihles Rd.                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Charles                           LA       70605          Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.155    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $7,064.48
                                                               Check all that apply.
REAGAN POWER & COMPRESSION LLC                                     Contingent
Dept AT 952461                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Atlanta                                GA       31192-2461     Vendor

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number       v     a   r   i               Yes


  3.156    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $2,169.78
                                                               Check all that apply.
Rush, Charles                                                      Contingent
no address                                                         Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
                                                               returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 40
          Case 19-60341           Doc 21       Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                Document     Page 51 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.157    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,087.43
                                                               Check all that apply.
Russell 2012 Irrev Trust, Vicky Lynn                               Contingent
Milton Russell, Trustee                                            Unliquidated
                                                                   Disputed
418 S. Gay St., Ste. 503
                                                               Basis for the claim:
Knoxville                              TN     37902            returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.158    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $129.37
                                                               Check all that apply.
Ruthel, Lisa Charlotte                                             Contingent
5409 39th Street NW                                                Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Washington                             DC     20015            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.159    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $129.37
                                                               Check all that apply.
Ruthel, Renee W.                                                   Contingent
PO Box 1865                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Brookline                              MA     02446            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.160    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $122.79
                                                               Check all that apply.
Rutz, Kelly P.                                                     Contingent
2717 Bramble Dr.                                                   Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Monroe                                 LA     71201            returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 41
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 52 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.161    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $35.24
                                                                Check all that apply.
Sabine Louisiana Royalty Trust                                      Contingent
Simmons Bank, Escrow Agent                                          Unliquidated
                                                                    Disputed
PO Box 678600
                                                                Basis for the claim:
Dallas                                 TX       75267           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.162    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $50.79
                                                                Check all that apply.
Sanders, Rebecca Butts Hill                                         Contingent
2008 Surrey Oaks Dr.                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Arlington                              TX       76006           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.163    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $78.82
                                                                Check all that apply.
Savant, Aaron & Heidi                                               Contingent
23073 Rene Rd.                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Kinder                                 LA       70648           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.164    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $2.43
                                                                Check all that apply.
Schneider Jr., George W.                                            Contingent
PO Box 963                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Denham Springs                         LA       70727           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 42
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 53 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.165    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $2.43
                                                                Check all that apply.
Schneider, Marianne R.                                              Contingent
304 Suffolk Ave.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lafayette                              LA       70508           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.166    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $407.08
                                                                Check all that apply.
Section Twelve, Inc.                                                Contingent
31 Evening Song Ct                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
The Woodlands                          TX       77380           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.167    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $33,068.20
                                                                Check all that apply.
Sempra Energy Production Co.                                        Contingent
8235 Douglas Ave., Ste. 525                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75225           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.168    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $29.72
                                                                Check all that apply.
Shearman, Suzanne Cagle                                             Contingent
13 River Road                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70601           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 43
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 54 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.169    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $64.67
                                                                Check all that apply.
Shows, Lisa B                                                       Contingent
7833 Gossett Rd.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70605           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.170    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,249.43
                                                                Check all that apply.
SLEMCO                                                              Contingent
P O Box 98055                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lafayette                              LA       70509-8055      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       v     a    r   i               Yes


  3.171    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $35,331.72
                                                                Check all that apply.
SNELL HERITAGE INVESTMENT PROPERTIES                                Contingent
P O Box 1263                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75606           equipment rental

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       v     a    r   i               Yes


  3.172    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $100,000.00
                                                                Check all that apply.
Snell Heritage Investment Properties                                Contingent
PO Box 1272                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Longview                               TX       75606           Promissory Note

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 44
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                         Desc Main
                                                 Document     Page 55 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.173    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $30.24
                                                               Check all that apply.
Spano, Don & Rebecca                                               Contingent
3402 Swanson Ln.                                                   Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Charles                           LA       70605          Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.174    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,651.85
                                                               Check all that apply.
Stampley, Mary Alice                                               Contingent
deceased / no address                                              Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
                                                               returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.175    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $31.26
                                                               Check all that apply.
Stewart, Thomas C.                                                 Contingent
111 Buffalo Run                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lafayette                              LA       70503          Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.176    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,200.00
                                                               Check all that apply.
SUPERIOR GAUGING SERVICES, INC.                                    Contingent
P O Box 268                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Church Point                           LA       70525          Vendor

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number       v     a   r   i               Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 45
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 56 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.177    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $430.71
                                                                Check all that apply.
Templet Estate, Ruth R. Wilbert                                     Contingent
co Claire T. Whitaker                                               Unliquidated
                                                                    Disputed
PO Box 157
                                                                Basis for the claim:
Plaquemine                             LA       70765           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.178    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,089.83
                                                                Check all that apply.
Texas Energy Advisor, LLC                                           Contingent
4099 McEwen Rd., Ste. 420                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75244           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.179    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $668.54
                                                                Check all that apply.
Texas Energy Advisor, LLC                                           Contingent
2911 Turtle Creek Blvd., #1000                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75219           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.180    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
The Sweetlake Land & Oil Co.                                        Contingent
7777 Nelson Rd.                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70605           Lawsuit

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
Lawsuit




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 46
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 57 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.181    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $6,184.98
                                                                Check all that apply.
TOTAL PUMP & SUPPY LLC                                              Contingent
P O Box 548                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Carencro                               LA       70520           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       v     a    r   i               Yes


  3.182    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,791.95
                                                                Check all that apply.
Town-Fisher Properties, LLC                                         Contingent
606 Greenbriar Rd.                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lafayette                              LA       70503           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.183    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $699.14
                                                                Check all that apply.
Tres Hermanas Ventures, LLC                                         Contingent
118 N. Mannering Ave.                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lafayette                              LA       70508           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.184    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $780.00
                                                                Check all that apply.
TRINITY ENVIRONMENAL SERVICES I, LLC                                Contingent
6300 Bridge Point Parkway                                           Unliquidated
                                                                    Disputed
Building 2, Suite 210
                                                                Basis for the claim:
Austin                                 TX       78730           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       6     5    1   9               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 47
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 58 of 73
Debtor       Oleum Operating Co., L.C.                                              Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.185    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $48,807.12
                                                                Check all that apply.
Truco Partnership, Ltd.                                             Contingent
PO Box 320                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Overton                                TX       75684           well expenses

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.186    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $4.33
                                                                Check all that apply.
Underwood, Jillian Cagle                                            Contingent
1241 West Tank Farm Rd.                                             Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70605           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.187    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
WB Higdon                                                           Contingent
c/o Adele Owen                                                      Unliquidated
                                                                    Disputed
Talbot Carmouche Marcello
17405 Perkins Rd.                                               Basis for the claim:
Baton Rouge                            LA       70810           Lawsuit

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.188    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $38.25
                                                                Check all that apply.
Wellspring Royalties, Ltd.                                          Contingent
PO Box 677995                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75267           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 48
          Case 19-60341           Doc 21       Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                Document     Page 59 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.189    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $23.11
                                                               Check all that apply.
Welsh Royalty, LLC                                                 Contingent
PO Box 5003                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Shreveport                             LA     71135            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.190    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                          $1.74
                                                               Check all that apply.
Whitaker, Claire Ruth Templet                                      Contingent
Unknown                                                            Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
                                                               Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.191    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,870.03
                                                               Check all that apply.
Whitaker, Claire Ruth Templet                                      Contingent
unknown                                                            Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
                                                               returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.192    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $60.36
                                                               Check all that apply.
White III, Herman Aubrey                                           Contingent
4109 Maidstone Dr.                                                 Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Charles                           LA     70605            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 49
          Case 19-60341           Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                 Document     Page 60 of 73
Debtor        Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.193    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $2.68
                                                                Check all that apply.
White, Britany Elisabeth                                            Contingent
4109 Maidstone                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70605           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.194    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,189.76
                                                                Check all that apply.
White, Bruce                                                        Contingent
6505 SW 100th Ln.                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Gainesville                            FL       32608           returned check/dispute on title

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.195    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $60.36
                                                                Check all that apply.
White, Jean King                                                    Contingent
3602 Holly Hill Rd.                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lake Charles                           LA       70605           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.196    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $2.68
                                                                Check all that apply.
White, Paul King                                                    Contingent
675 Greenwood Ave. NE, #102                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Atlanta                                GA       30306           Royalty owner

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 50
          Case 19-60341           Doc 21       Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                Document     Page 61 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.197    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                          $2.68
                                                               Check all that apply.
White, Tiffany Leigh                                               Contingent
4109 Maidstone                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lake Charles                           LA     70605            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.198    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $18,698.06
                                                               Check all that apply.
Wiener III, Jacques L.                                             Contingent
333 Texas, Ste. 2375                                               Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Shreveport                             LA     71101            returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.199    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $72.85
                                                               Check all that apply.
Wilbert Estate, George                                             Contingent
no address                                                         Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
                                                               returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.200    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                          $3.35
                                                               Check all that apply.
Wilbert USUF, Alma L.                                              Contingent
17800 Villa Trace Ave.                                             Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Greenwell Springs                      LA     70739            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 51
          Case 19-60341           Doc 21       Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                Document     Page 62 of 73
Debtor       Oleum Operating Co., L.C.                                             Case number (if known)      19-60341

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.201    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $30.19
                                                               Check all that apply.
Wilbert's Sons Ltd Ptr.                                            Contingent
PO Box 694                                                         Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Plaquemine                             LA     70764            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.202    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                          $2.89
                                                               Check all that apply.
Wilbert, Catherine Melacon                                         Contingent
58145 Randolphs Dr.                                                Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Plaquemine                             LA     70764            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.203    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $6,010.00
                                                               Check all that apply.
Wilbert, Catherine Melacon                                         Contingent
58145 Randolphs Dr.                                                Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Plaquemine                             LA     70764            returned check/dispute on title

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.204    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $77.03
                                                               Check all that apply.
Winegeart, Winfred and/or Arlene                                   Contingent
601 Gross Rd.                                                      Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Westlake                               LA     70669            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 52
          Case 19-60341           Doc 21       Filed 05/28/19 Entered 05/28/19 18:44:11                          Desc Main
                                                Document     Page 63 of 73
Debtor        Oleum Operating Co., L.C.                                            Case number (if known)      19-60341

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.205    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $29.96
                                                               Check all that apply.
Wingfield, Barbara Sue                                             Contingent
68277 Marion St.                                                   Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Mandeville                             LA     70471            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.206    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $29.97
                                                               Check all that apply.
Wingfield, Donald Clarence                                         Contingent
31305 River Pines Dr.                                              Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Springfield                            LA     70462            Royalty owner

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 53
          Case 19-60341             Doc 21         Filed 05/28/19 Entered 05/28/19 18:44:11                            Desc Main
                                                    Document     Page 64 of 73
Debtor        Oleum Operating Co., L.C.                                                    Case number (if known)   19-60341

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Brett Furr, Edward D. Hughes                                          Line      3.91
         Counsel for Intervenors / Price & Haller                                     Not listed. Explain:
         PO Box 2471


         Baton Rouge                   LA      70821


4.2      Donald Carmouche                                                      Line     3.152
         Talbot, Carmouche & Marcello                                                 Not listed. Explain:
         17405 Perkins Rd.


         Baton Rouge                   LA      70810


4.3      Guy Wall                                                              Line     3.180
         Wall, Bullington & Cook, LLC                                                 Not listed. Explain:
         540 Elmwood Park Blvd.


         New Orleans                   LA      70123


4.4      Guy Wall, Jonathan Cook, Mauringe Labord                              Line      3.91
         Attorneys for Sweet Lake Land & Oil Co.                                      Not listed. Explain:
         540 Elmwood Park Blvd.


         New Orleans                   LA      70123


4.5      Jefferson Davis Electric                                              Line      3.90
         815 Hwy. 384                                                                 Not listed. Explain:




         Bell City                     LA      70630


4.6      Matt Jones & Brian Capell                                             Line      3.91
         Counsel for Oleum and AKSM                                                   Not listed. Explain:
         PO Box 52008


         Lafayette                     LA      70505




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 54
         Case 19-60341           Doc 21       Filed 05/28/19 Entered 05/28/19 18:44:11                      Desc Main
                                               Document     Page 65 of 73
Debtor      Oleum Operating Co., L.C.                                         Case number (if known)      19-60341

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                $227,764.75

5b. Total claims from Part 2                                                              5b.   +          $3,405,460.00


5c. Total of Parts 1 and 2                                                                5c.              $3,633,224.75
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 55
          Case 19-60341             Doc 21         Filed 05/28/19 Entered 05/28/19 18:44:11                             Desc Main
                                                    Document     Page 66 of 73

 Fill in this information to identify the case:
 Debtor name         Oleum Operating Co., L.C.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         19-60341                                 Chapter      11                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Lease No. WK #2 - West Klondike                 A. Wilbert's Sons, Ltd.
          or lease is for and the       Field, Iberville Parish, LA. - 122.91           P O BOX 694
          nature of the debtor's        gross acres.
          interest

          State the term remaining
          List the contract
                                                                                       Plaquemine                          LA            70764
          number of any
          government contract

2.2       State what the contract       Lease No. WK #2 - West Klondike                 A. Wilbert's Sons, Ltd.
          or lease is for and the       Field, Iberville Parish, LA. - 238.25           P O BOX 694
          nature of the debtor's        gross acres.
          interest

          State the term remaining
          List the contract
                                                                                       Plaquemine                          LA            70764
          number of any
          government contract

2.3       State what the contract       Lease No. WK ROW #1 - West                      A. Wilbert's Sons, Ltd.
          or lease is for and the       Klondike Field, Iberville Parish, LA.           P O BOX 694
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                       Plaquemine                          LA            70764
          government contract

2.4       State what the contract       Joint Operating Agreement dated                 AKSM, LC
          or lease is for and the       May 9, 2005 for The Sweet Lake "C"              PO Box 1272
          nature of the debtor's        Lease located in East Bell City,
          interest                      Calcasieu Parish, LA
          State the term remaining
          List the contract
          number of any
                                                                                       Longview                            TX            75606
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
          Case 19-60341             Doc 21      Filed 05/28/19 Entered 05/28/19 18:44:11                     Desc Main
                                                 Document     Page 67 of 73
Debtor       Oleum Operating Co., L.C.                                            Case number (if known)   19-60341



          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.5       State what the contract      Joint Operating Agreement dated          AKSM, LC
          or lease is for and the      July 27, 2010 for Crowley Field,         PO Box 1272
          nature of the debtor's       Section 16, Township 10S, Range
          interest                     01E in Acadia Parish, LA - Hoffpauer
          State the term remaining
          List the contract
                                                                                Longview                        TX        75606
          number of any
          government contract

2.6       State what the contract      Joint Operating Agreement -              AKSM, LC
          or lease is for and the      Vermilion Parish                         PO Box 1272
          nature of the debtor's
          interest

          State the term remaining
          List the contract
                                                                                Longview                        TX        75606
          number of any
          government contract

2.7       State what the contract      Lease No. WK #4 - West Klondike          AO323 (JOA w/SMB)
          or lease is for and the      Field, Iberville Parish, LA.
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
          government contract

2.8       State what the contract      Lease No. WK #1B - West Klondike         ASA Properties, et al
          or lease is for and the      Field, Iberville Parish, LA. - 106.19    9619 Interline Avenue, Suite B
          nature of the debtor's       gross acres.
          interest

          State the term remaining
          List the contract
                                                                                Baton Rouge                     LA        70809
          number of any
          government contract

2.9       State what the contract      Lease No. WK #1B - West Klondike         ASA Properties, et al
          or lease is for and the      Field, Iberville Parish, LA. - 54.13     9619 Interline Avenue, Suite B
          nature of the debtor's       gross acres.
          interest

          State the term remaining
          List the contract
                                                                                Baton Rouge                     LA        70809
          number of any
          government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     page 2
           Case 19-60341             Doc 21      Filed 05/28/19 Entered 05/28/19 18:44:11                     Desc Main
                                                  Document     Page 68 of 73
Debtor        Oleum Operating Co., L.C.                                            Case number (if known)   19-60341



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.10       State what the contract      Equipment Lease                          Dell Financial Services
           or lease is for and the
                                                                                 PO Box 5292
           nature of the debtor's
           interest

           State the term remaining
           List the contract
                                                                                 Carol Stream                    IL        60197
           number of any
           government contract

2.11       State what the contract      Lease to Purchase Option                 Dome de Sel, LLC
           or lease is for and the      Agreement                                c/o Andrew Snell
           nature of the debtor's
           interest                                                              PO Box 2567

           State the term remaining
           List the contract
                                                                                 Longview                        TX        75606
           number of any
           government contract

2.12       State what the contract      Content Central Software Lease           East Texas Copy Systems
           or lease is for and the
                                                                                 1218 McCann Rd.
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Longview                        TX        75601
           government contract

2.13       State what the contract      Equipment Lease for Cannon Copier        East Texas Copy Systems
           or lease is for and the
                                                                                 1218 McCann Rd.
           nature of the debtor's
           interest

           State the term remaining
           List the contract
                                                                                 Longview                        TX        75601
           number of any
           government contract

2.14       State what the contract      Lease No. WK #1A - West Klondike         Fred C. Dent, et al
           or lease is for and the      Field, Iberville Parish, LA. - 106.19
           nature of the debtor's       gross acres.
           interest

           State the term remaining
           List the contract
           number of any
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 3
           Case 19-60341             Doc 21      Filed 05/28/19 Entered 05/28/19 18:44:11                     Desc Main
                                                  Document     Page 69 of 73
Debtor        Oleum Operating Co., L.C.                                            Case number (if known)   19-60341



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.15       State what the contract      Lease No. WK #1A - West Klondike         Fred C. Dent, et al
           or lease is for and the      Field, Iberville Parish, LA. - 54.13
           nature of the debtor's       gross acres.
           interest

           State the term remaining
           List the contract
           number of any
           government contract

2.16       State what the contract      Commercial Lease of office building      Micheal & Shelby Snell
           or lease is for and the
                                                                                 PO Box 1263
           nature of the debtor's
           interest

           State the term remaining
           List the contract
                                                                                 Longview                        TX        75606
           number of any
           government contract

2.17       State what the contract      Lease No. WK #3B - West Klondike         Newfield Exploration
           or lease is for and the      Field, Iberville Parish, LA.             4 Waterway Square Place, Ste 100
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 The Woodlands                   TX        77380
           government contract

2.18       State what the contract      Lease No. WK #1C - West Klondike         Pintail Properties
           or lease is for and the      Field, Iberville Parish, LA. - 106.19
           nature of the debtor's       gross properties.
           interest

           State the term remaining
           List the contract
           number of any
           government contract

2.19       State what the contract      Lease No. WK #1C - West Klondike         Pintail Properties
           or lease is for and the      Field, Iberville Parish, LA. - 54.13
           nature of the debtor's       gross acres.
           interest

           State the term remaining
           List the contract
           number of any
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 4
           Case 19-60341             Doc 21      Filed 05/28/19 Entered 05/28/19 18:44:11                     Desc Main
                                                  Document     Page 70 of 73
Debtor        Oleum Operating Co., L.C.                                            Case number (if known)   19-60341



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.20       State what the contract      Master Equipment Lease -                 Snell Heritage Investment Properties
           or lease is for and the      equipment, schedules & lease -           PO Box 1272
           nature of the debtor's       Schedule Nos. 1 thru 10
           interest

           State the term remaining
           List the contract
                                                                                 Longview                        TX        75606
           number of any
           government contract

2.21       State what the contract      Oil Gas & Mineral Lease as amended       The Sweetlake Land & Oil Co.
           or lease is for and the      - the "C" Lease in Calcasieu Parish,     7777 Nelson Rd.
           nature of the debtor's       LA (1947)
           interest

           State the term remaining
           List the contract
                                                                                 Lake Charles                    LA        70605
           number of any
           government contract

2.22       State what the contract      Oil Gas & Mineral Lease - the "C"        The Sweetlake Land & Oil Co.
           or lease is for and the      Lease in Calcasieu Parish, LA (2008)     7777 Nelson Rd.
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Lake Charles                    LA        70605
           government contract

2.23       State what the contract      Lease No. WK ROW #2 - West               Whiskey Bay
           or lease is for and the      Klondike Field, Iberville Parish, LA.
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
           government contract

2.24       State what the contract      Lease No. WK #3A - West Klondike         Wilbert Mineral Group, LLC et al
           or lease is for and the      Field, Iberville Parish, LA.             PO Box 641
           nature of the debtor's
           interest

           State the term remaining
           List the contract
                                                                                 Plaquemine                      LA        70765
           number of any
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 5
          Case 19-60341              Doc 21        Filed 05/28/19 Entered 05/28/19 18:44:11                              Desc Main
                                                    Document     Page 71 of 73

 Fill in this information to identify the case:
 Debtor name         Oleum Operating Co., L.C.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         19-60341                                                                                       Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    AKSM, LC                        PO Box 1272                                            Jerry & Antonia Suire                 D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Longview                       TX      75606
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
           Case 19-60341                         Doc 21              Filed 05/28/19 Entered 05/28/19 18:44:11                                                         Desc Main
                                                                      Document     Page 72 of 73

 Fill in this information to identify the case:


 Debtor Name Oleum Operating Co., L.C.

 United States Bankruptcy Court for the:                   EASTERN DISTRICT OF TEXAS


 Case number (if known):              19-60341                                                                                                                                      Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                 $0.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                $8,853,797.63
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                 $8,853,797.63
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...................................................... $85,543.81

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                     $227,764.75
         Copy the total claims from Part 1 from line 5a of Schedule E/F........................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              + $3,405,460.00
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.............................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $3,718,768.56




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
         Case 19-60341             Doc 21         Filed 05/28/19 Entered 05/28/19 18:44:11                            Desc Main
                                                   Document     Page 73 of 73

 Fill in this information to identify the case and this filing:
 Debtor Name         Oleum Operating Co., L.C.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         19-60341
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:


                 Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                 Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 05/28/2019                       X /s/ Micheal W. Snell
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Micheal W. Snell
                                                             Printed name
                                                             Managing Member
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
